Citation Nr: 0425102	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  03-22 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.  

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to accrued benefits.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel
INTRODUCTION

The veteran had active military service from September 1942 
to October 1945.  He died in January 2003, and the appellant 
is his widow.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 RO rating decision.  The appellant 
filed a notice of disagreement in June 2003, the RO issued in 
statement of the case in July 2003, and the appellant filed a 
substantive appeal later that same month.  This case has been 
advanced on the docket on the motion of the veteran's 
representative. 

The claims for service connection for the cause of the 
veteran's death and for accrued benefits are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The veteran was not receiving nor entitled to receive 
compensation for service-connected disablement that was rated 
by VA as totally disabling for a continuous period of at 
least 10 years immediately preceding his death.


CONCLUSION OF LAW

The appellant has not met the requirements for eligibility to 
DIC benefits.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 
3.22 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The appellant's claim for benefits (made on a VA Form 21-534) 
was received in January 2003.  There is no issue as to 
provision of a form or instructions for applying for benefits 
in this case.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).

Notice as required by 38 U.S.C.A. § 5103(a) must be provided 
to an appellant before the initial unfavorable decision on a 
claim for VA benefits.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  That notice was provided in the present case. 

The appellant's substantially complete claim was received in 
January 2003, and in a March 2003 letter, the RO essentially 
provide notice to her regarding what information and evidence 
is needed to substantiate her claim, as well as what 
information and evidence must be submitted by her, what 
information and evidence will be obtained by VA, and the need 
for her to submit any evidence in her possession that 
pertains to the claim.  Thereafter, the RO (by its May 2003 
rating decision) denied entitlement to DIC under 38 U.S.C.A. 
§ 1318. 

The appellant was sent notices of this rating decision in May 
2003, as well as a statement of the case in July 2003, and a 
supplemental statement of the case in September 2003.  All 
these documents - collectively - listed the evidence 
considered, the legal criteria for determining whether the 
appellant's claim could be granted, and the analysis of the 
facts as applied to those criteria, thereby abundantly 
informing her of the information and evidence necessary to 
substantiate her claim.  

VA must make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating her claims.  
38 U.S.C.A. §  5103A(a); 38 C.F.R. § 3.159(c), (d).  In this 
case, the claim for DIC under 38 U.S.C.A. § 1318 turns on a 
legal, as opposed to factual, question.  Therefore, there is 
no reasonable possibility that assisting the appellant in 
obtaining medical records would aid in substantiating her 
claim.  Similarly, because the claim for DIC under 38 
U.S.C.A. § 1318 is essentially a legal one, VA had no duty to 
seek a medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The applicable requirements of the VCAA have been 
substantially met by VA, and there are no areas in which 
further development may be fruitful.  There would be no 
possible benefit to remanding this claim, or to otherwise 
conduct any other development.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) 

II.  Entitlement to DIC under 38 U.S.C.A. § 1318

At the time of his death in January 2003, the veteran was 
service connected for PTSD (rated as 100 percent disabling 
since October 21, 1999) and bilateral hearing loss (rated as 
noncompensably disabling since July 13, 2000).  On his death 
certificate, the cause of death was noted to be 
cardiopulmonary arrest due to pneumonia.  

Even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if:
 
(1)  the veteran's death was not the result of his or 
her own willful misconduct, and

(2)  at the time of death, the veteran was receiving, or 
was entitled to receive, compensation for service-
connected disability that was:

(i)  rated by VA as totally disabling for a 
continuous period of at least 10 years immediately 
preceding death (this includes total disability 
ratings based on unemployability); 
 
(ii)  rated by VA as totally disabling continuously 
since the veteran's release from active duty and 
for at least 5 years immediately preceding death; 
or 
 
(iii)  rated by VA as totally disabling for a 
continuous period of not less than one year 
immediately preceding death, if the veteran was a 
former prisoner of war who died after September 30, 
1999.

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because:

(1)  VA was paying the compensation to the veteran's 
dependents;

(2)  VA was withholding the compensation under authority 
of 38 U.S.C. § 5314 to offset an indebtedness of the 
veteran;

(3)  the veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error [CUE] in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date;

(4)  the veteran had not waived retired or retirement 
pay in order to receive compensation;

(5)  VA was withholding payments under the provisions of 
10 U.S.C. § 1174(h)(2);

(6)  VA was withholding payments because the veteran's 
whereabouts was unknown, but the veteran was otherwise 
entitled to continued payments based on a total service-
connected disability rating; or

(7)  VA was withholding payments under 38 U.S.C. § 5308 
but determines 
that benefits were payable under 38 U.S.C. § 5309.

38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  

In this case, there is no evidence that the veteran's death 
was the result of his own willful misconduct.  However, there 
is also no evidence that he had been a prisoner of war or 
that he was receiving or entitled to receive (within the 
continuous 10 years prior to his death) a total disability 
rating based on unemployability or compensation for a 
service-connected disability that was rated by VA as totally 
disabling.  Moreover, there is no evidence (nor has the 
appellant ever claimed) that the veteran was not receiving 
compensation because VA was paying it to his dependents, or 
because VA was withholding it under 38 U.S.C. § 5314 to 
offset an indebtedness of his, or because he had applied for 
but not received total disability compensation due solely to 
CUE in a VA decision concerning the issue of service 
connection, disability evaluation, or effective date, or 
because he had not waived retired or retirement pay in order 
to receive compensation, or because VA was withholding 
payments under 10 U.S.C. § 1174(h)(2), or because VA was 
withholding payments because his whereabouts were unknown, or 
because VA was withholding payments under 38 U.S.C. § 5308.

For these reasons, the claim for DIC benefits must be denied.  
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22; Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law). 

ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.

REMAND

Claim for service connection for the cause of the veteran's 
death

The appellant has claimed that the veteran's service-
connected PTSD caused or substantially contributed to the 
development of a fatal cardiac disability.  She has submitted 
several medical opinions in support of this claim.  In a June 
2003 memorandum, Michael J. Barimo, D.O., wrote that the 
veteran had had coronary artery disease which was "likely to 
be secondary to PTSD."  In a June 2003 notation, a VA staff 
psychiatrist opined that the long term effects of the 
veteran's severe anxiety condition "could have been a 
contributing factor" to his heart condition and subsequent 
death.  In a June 2003 letter, David J. Parsons, M.D., wrote, 
in pertinent part: 

It is my concerted opinion that [the 
veteran's] Cardio-Vascular disease was 
associated with his high degree of 
anxiety disorder, as well as amnestic 
disorder, after numerous years, 
developing subsequently due to his many 
years of post traumatic stress disorder, 
related to his military service.

As noted above, the veteran's death certificate revealed that 
the cause of death was cardiopulmonary arrest due to 
pneumonia (i.e., there is no mention of coronary artery 
disease or cardiovascular disease).  However, during an April 
2001 VA examination, the veteran reported that he had 
undergone bypass surgery in 1999 for coronary artery disease.  
The records relating to this surgery should be sought because 
they would be relevant concerning the relationship between 
the veteran's death, his PTSD, and any cardiac disability.  
Likewise, the records pertaining to the veteran's terminal 
hospitalization at the "Florida Hospital Altamonte" in 
Altamonte Springs, Florida, should also be obtained.  

Claim for accrued benefits

By an May 2003 rating decision, the RO denied entitlement to 
accrued benefits.  The RO notified the appellant of this 
rating decision in an May 2003 letter, and the appellant 
appears to have disagreed with this denial in a June 2003 
written statement.  She may have actually been merely 
referring to her unadjudicated claim for burial benefits, 
which appear to have been subsequently awarded.  
Nevertheless, to ensure due process, her statement will be 
construed as a notice of disagreement with the denial of 
accrued benefits.   She has yet to be provided with a 
statement of the case on this issue, however, and this should 
be done.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the Board REMANDS this case for the following:

1.  With any needed assistance from the appellant, 
seek all records relating to the veteran's bypass 
surgery in 1999, as well the records of his 
terminal hospitalization at Florida Hospital 
Altamonte.  Pursue any logical follow-up in this 
regard.  If these records cannot be obtained and 
there is no affirmative evidence that they do not 
exist, so inform the appellant (including what 
efforts were made to obtain them).  Also, inform 
the appellant that the adjudication of her claim 
will continue without these records unless she is 
able to submit them. Allow an appropriate period 
for response.

2.  Thereafter, re-adjudicate the claim for service 
connection for the cause of the veteran's death.  
If the  claim remains denied, provide the appellant 
and any representative with a supplemental 
statement of the case. The supplemental statement 
of the case should contain notice of all relevant 
actions taken on the claim, a summary of the 
evidence (including all the records associated with 
the claims file since the issuance of the 
supplemental statement of the case in September 
2003) and analysis in light of all pertinent legal 
authority. Allow an appropriate period of time for 
response, and then return the case to the Board.

3.  Concerning the claim for accrued benefits, 
provide the appellant and her representative with a 
statement of the case and give them an opportunity 
to respond.  If, and only if, an adequate 
substantive appeal is timely submitted, this claim 
should be returned to the Board for further 
appellate consideration (after all applicable 
duties to notify and assist have been fulfilled). 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see 
also M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                        
____________________________________________
	MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



